Broyles, O. J.
1. Under repeated rulings of the Supreme Court and of this court, an objection to the admission of evidence raises no question for the consideration of the reviewing court where a part of the evidence objected to is admissible and the objection covers all of the evidence. This ruling disposes of special ground (a) of the motion for a new trial.
2. Special ground (6) of the motion for a new trial complains of the admission of certain testimony over the movant’s objection, in substance, that it was not authorized by the evidence. The ground, however, fails to set forth any of the evidence, and therefore is not complete and understandable within itself, and can not be considered.
3. The remaining special grounds of the motion (complaining of alleged errors of commission and omission in the charge of the court), when considered in the light of the charge as a whole and the facts of the case, show no cause for reversal of the judgment.
4. The evidence authorized the verdict in favor of the defendants, and the refusal to grant a new trial was. not error for any reason assigned.

Judgment affirmed.


I/uhe, J., concurs. Bloodworth, J., absent on account of illness.